                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA                                     L
                                       Richmond Division


MARCEL RENE PROVOST,
                                                                                         DEC 19 2018         a

       T»                                                                           CLLRK, U S. DiS i niCT COURT
       Petitioner,                                                                        Richmond,va

V.                                                                  Civil Action No.3;18CV132

HAROLD W.CLARKE,

       Respondent.

                                 MEMORANDUM OPINION


       Marcel Rene Provost, a Virginia state prisoner proceeding pro se, brings this petition

pursuant to 28 U.S.C. § 2254 ("§ 2254 Petition," ECF No. 3) challenging his convictions in the

Circuit Court of the City of Newport News, Virginia (hereinafter, "Circuit Court"). Respondent

moves to dismiss on the ground that the one-year statute of limitations governing federal habeas

petitions bars the § 2254 Petition. Despite the provision of notice pursuant to Roseboro v.

Garrison, 528 F.2d 309 (4th Cir. 1975), Provost has not responded.' For the reasons set forth

below, the Motion to Dismiss(ECF No. 9)will be GRANTED.

                                 1. PROCEDURAL HISTORY

       Following a guilty plea. Provost was convicted of carnal knowledge of a minor and was

sentenced to five years with all five years suspended. (ECF No. 11-1, at 1-2.) The Circuit

Court placed him on supervised probation for five years beginning immediately on the date of

sentencing, July 18, 2007. (Id at 2.) Because Provost was a citizen of Canada, the sentencing


'By Memorandum Order entered on September 6, 2018, the Court also noted that "[a]lthough
the time to file a reply has long expired. Petitioner may request leave of the Court to file a late
reply to the Motion to Dismiss." (ECF No. 18, at 1.) By Memorandum Order entered on
December 18, 2018, the Court denied Provost's letter request for an unspecified extension of
time to file a reply because he failed to follow the Court's directives and had not been diligent in
exercising his right to file a reply. (ECF No. 21.)
